DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and currently under examination in the instant application.

Priority
This application 17/266,141 filed on 02/05/2021 is a 371 of PCT/KR2019/010210 filed 08/12/2019, and claims priority of foreign Application No. KR10-2018-0098681 filed 08/23/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign Application No. KR10-2018-0098681 is filed on 02/05/2021 in Korean, no English translation is included in the certified copy of foreign Application No KR10-2018-0098681. Applicant’s right of foreign priority is not perfected due to lack of English translation thereof, the priority date of instant application is determined to be 08/12/2019, the filing date of PCT/KR2019/010210.   
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.


Information Disclosure Statement
The foreign reference listed in the IDS filed on 02/05/2021 are written in Korean and no English translated copies were provided by Applicant, therefore reference are considered to the degree of their English abstract by Examiner. The patent family of foreign patent documents listed in the IDS filed on 02/05/2021 are considered by Examiner.
References cited in the IDS filed on 04/05/2022 and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 02/05/2021. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description/specification: reference numbers 1-14 in Fig. 4 (XRPD spectrum of crystalline form(X). 
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly indicate precise values of characteristic peaks in XRPD spectrum in Fig. 4 that are recited in the specification and claim 3. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because of the following informalities:
The characteristic peaks in XRPD spectrum of crystalline form (X) cited in specification (line 30 on page 2, line 2-3 on page 6) are not in accordance with Fig.4 in Drawings wherein characteristic peaks of XRPD spectrum in Fig. 4 are not clearly indicated with precise values.   
Appropriate correction is required.
Claim Objections
Claim 1-9 are objected to because of the following informalities:
“crystalline polymorph” in claim 1-9 should read “crystalline form” to clearly claim specific crystalline form.
The characteristic peak value in claim 1 should be in accordance with Fig.1 XRPD spectrum of crystalline form(VI): “17.7°” (17.786 in Fig.1) should read “17.8°”; “21.1°” (21.194 in Fig.1) should read “21.2°”; “22.0°” (22.091 in Fig.1) should read “22.1°”; “25.3°” (25.372 in Fig.1) should read “25.4°”; “28.3°” (28.369 in Fig.1) should read “28.4°”;
The characteristic peak value in claim 3 should be in accordance with Fig.4 XRPD spectrum of crystalline form(X) wherein the peaks in XRPD spectrum in Fig. 4 are not clearly indicated with precise values that are recited in the claim 3.
  Appropriate correction is required.
Duplicative claims
Claims 1 and 3 are objected as being significantly duplicative claims. Independent claims 1 and 3 are not identical, but they are not patentably distinct from each other.  
Instant claims 1 is directed to crystalline form (VI) disclosed in specification which exhibits X-ray powder diffraction (XRPD) pattern at diffraction angles (2θ ± 0.2°) comprising 14 peaks ranging from 5.7° to 30.8° using Cu-Ka radiation.  
Instant claims 3 is directed to crystalline form (X) disclosed in specification which exhibits X-ray powder diffraction (XRPD) pattern at diffraction angles (2θ ± 0.2°) comprising 8 peaks ranging from 7.2° to 28.9° using Cu-Ka radiation. 
There are five overlapping/marginally close peaks between Claim 1 (18.7°, 21.1°, 26.3° and 28.3°) and Claim 3 (18.9°, 19.1°, 21.5°, 26.1°, 28.9°). It is well recognized in the art that X-ray diffraction patterns may have different appearance due to artifacts and small differences in X-ray diffraction may be due to solvent (US Pharmacopeia), thus must be carefully evaluated for true new polymorphs. The difference between XRPD peaks in crystalline form (VI) and crystalline form (X) may be due to impurity /solvent or other experimental factors., Therefore, crystalline form (VI) and crystalline form (X) are not patentably distinct from each other in the absence of supporting evidence. 
Crystalline form (VI) disclosed in specification corresponds to the crystalline form recited in dependent claim 2 and crystalline form (X) disclosed in specification corresponds to the crystalline form recited in dependent claim 4 display the same range of 150° to 300° when analyzed with differential scanning calorimeter. Therefore, the thermo property of crystalline form (VI) and crystalline form (X) are not patentably distinct from each other.
Thus, as elaborated above, crystalline form (VI) in claim 1 and crystalline form (X) in claim 3 are not patent patentably distinct from each other as being significantly duplicative claims. 
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. For the same reason, should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(i) Claim 2 is dependent on claim 1 which is directed to a crystalline form (VI, as disclosed in specification) of 8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d] pyrimidin-5(6H)-one hydrochloride displaying peaks at various diffraction angles in the X-ray powder diffraction spectrum using Cu-Ka radiation. Claim 2 is directed to analyzing thermal property of the same crystalline form in claim 1. The limitation “when analyzed with differential scanning calorimeter (DSC)” recited in claim 2 does impart any structural change of the crystalline form recited in claim 1. 
X-ray powder diffractometry (XRPD) and differential scanning calorimeter (DSC) are analytic tools to characterize different properties of the same crystalline form. The peaks in X-ray diffraction spectrum and thermal range of differential scanning calorimetry reflect the properties of the same crystalline form. Therefore, claim 2 is improper dependent form of claim 1 for failing to further limit the subject matter in claim 1.  
(ii) Claim 4 is dependent on claim 3 which is directed to a crystalline form (X, as disclosed in specification) of 8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino)pyrido[4,3-d] pyrimidin-5(6H)-one hydrochloride displaying peaks at various diffraction angles in in the X-ray powder diffraction spectrum using Cu-Ka radiation. Claim 4 is dependent on claim 3 and directed to analyzing the thermal property of same crystalline form in claim 3. The limitation “when analyzed with differential scanning calorimeter (DSC)” recited in claim 4 does impart any structural change of the crystalline form recited in claim 3. 
X-ray powder diffractometry (XRPD) and differential scanning calorimeter (DSC) are analytic tools to characterize different properties of the same crystalline form. The peaks in X-ray diffraction spectrum and thermal range of differential scanning calorimetry reflect the properties of the same crystalline form. Therefore, claim 4 is improper dependent form of claim 3 for failing to further limit the subject matter in claim 3.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as unpatentable over Kim, et al. (US 2013/0274274, disclosed in IDS submitted on 02/05/2021, published on 10/17/2013, issued to OSCOTEC, INC, the same assignee/applicant as the instant application) in view of Wizel et al. (US20030114470, published on 06/19/2003).
Regarding the compound “8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride” recited in instant claim 1-9, Kim et al. teaches substituted pyridopyrimidines, as well as individual stereoisomers, mixture of isomers, or pharmaceutically acceptable salt ( [0011] on page 2, [0026] on page 3, [0089] on page 8, Table 1 and claim 1 on page 18) as FLT3 kinase inhibitors and methods for treating a protein kinase-mediated disease with thereof compounds( [0015] –[0020] on page 2). Kim et al. explicitly teaches compound 226 ([0104]) on page 9, Table 1 on page 10, Table 2 on page 16, Table 3 on page 17) corresponding to the compound of “8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d] pyrimidin-5(6H)-one hydrochloride salt” in instant claims as a specific compound thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kim et al. explicitly teaches the preparation and purification of compound 226 (8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride) by general process ([0089] on page 8, [0103] and [0104] on page 9).  Kim et.al teaches chemical analysis of 8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride with Mass and NMR spectroscopy( [0104] on page 9). Kim et al. also teaches that diastereomers have distinct physical properties (e.g., melting points, solubility, etc.) and crystalline diastereomeric salts may be separated based upon differences in solubility ([0086] on page 7). 
Kim et.al doesn’t teach compound 226 (8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride) is a specific crystalline form and Kim doesn’t specifically analyze compound 226 with X-ray diffraction and Differential scanning calorimetry( DSC). 
However, Wizel et al. teaches crystallization process/methods for crystalline forms (polymorphs and pseudopolymorphs) of an antiviral compound valacyclovir hydrochloride (title, [002] on page 1, [0061] on page 4, Example 1-35) and analysis methods with X-ray diffraction and Differential scanning calorimetry (DSC) ([0015] on page 2). Wizel et al. also teaches the advantage of crystalline forms to improve desired characteristics and performance of pharmaceutical product ([ 0012] on page 2). It is well known that most active pharmaceutical compounds and their salts are purified and isolated by crystallization from an appropriate solvent and it is routine for the skilled artisan in the art to explore different crystalline polymorphs of compounds for purpose of stability, solubility and bioavailability etc. There are variables affecting the polymorphic outcome of crystallization which are taught in the general review of polymorphs and the pharmaceutical applications of polymorphs. With reasonable expectation of obtaining crystalline polymorphs for Kim’s compound 226 (8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride, it would have been obvious to one of the ordinary skill in the art before the time of invention to explore crystallization conditions with the process/methods taught by Wizel et al. and general knowledge of crystallization to arrive at the instant  claim 1 and 3. 
Regarding the peaks in X-ray diffraction spectrum in claim 1 and 3 and thermal range of differential scanning calorimetry in claim 2 and 4, they are the properties of the crystalline form once the crystal form is obtained and could be easily measured by a person skilled in the art through a normal measurement method as taught by Wizel et al ([0015 on page 2). 
Regarding the solvent of crystallization process in claim 5 and 9, Wizel et al teaches crystallization process comprising suspending or dissolving valacyclovir hydrochloride in a variety of solvents including ethyl acetate ([0061] on page 4, [0130] and [0131] on page 7, Example 15 on page 11) and ethanol ([0063] and [0075] on page 4, [0129] and [0131] on page 7) which read on the solvent in claim 5 and 9.
Regarding the compound in crystallization process in claim 6, Kim et al. explicitly teaches compound 222(Table1, page 10), corresponding compound in Formula 2 in claim 6, parent compound of 226 / “8-bromo-2-(1- methylpiperidin-4-ylamino)-4-(4-phenoxyphenylamino) pyrido[4,3-d] pyrimidin-5(6H)- one hydrochloride”. Kim et al. explicitly teaches the preparation of compound 226 by general process ([0089] on page 8, [0103] and [0104] on page 9).   Kim et al. teaches “the solid was dissolved in the mixture of DCM and methanol. To the clear solution was added 4N HCI in dioxane” ([0103] on page 9) which reads on the process, methanol and hydrochloric acid in claim 6. Kim does not explicitly teach isopropyl alcohol, but it would have been obvious to the skilled artisan to use isopropyl alcohol as an alternative to dioxane based on the solubility of subject compound and general knowledge of crystallization. Therefore, Kim et al. teaches the crystallization process in claim 6.
Regarding the crystallization process in claim 7 and 8, Wizel et al. teaches precipitation method comprising steps of dissolving valacyclovir hydrochloride in a first solvent and adding/mixing with a second solvent to form a suspension ([0121] on page7). Wizel teaches the first solvent comprising water and/or a water miscible organic solvent ([0143] on page 8) and preferred second solvent (antisolvent) including acetonitrile, butanol, acetone, isopropyl alcohol ([0141] [0142] on page8) which read on claim 8. Wizel doesn’t explicitly teaches DMSO as the first solvent as in instant claim 7, but it would have been obvious to the skilled artisan to select DMSO which is a water miscible solvent as the first solvent taught by Wizel based on the solubility of subject compounds and general knowledge of crystallization. Therefore, Wizel teaches the crystallization process in claim 7 and 8. 
 Therefore, the combined teachings of Kim et al. and Wizel et al. render instant claims 1-9 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7 and 9 of Kim et al. (US patent 8,877,763, issued on 11/04/2014) in view of Wizel et al. (US20030114470).  Although the claims at issue are not identical, they are not patentably distinct from each other. Kim’s reference claim 1, 5-7 and 9 teaches compounds of Formula I or a pharmaceutically acceptable salt thereof, wherein  R1 is phenyl, X=H, Y=Br. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Additionally, reference claim 5 explicitly teaches the compound of “8-bromo-2-(1- methylpiperidin-4-ylamino)-4-(4-phenoxyphenylamino) pyrido[4,3-d] pyrimidin-5(6H)- one hydrochloride” that is recited in instant 1-4.  

    PNG
    media_image3.png
    77
    595
    media_image3.png
    Greyscale

Kim et.al doesn’t explicitly teach crystalline forms of (8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride) and properties thereof.
However, as illustrated in preceding 103 rejection, Wizel et al. teaches crystallization process/methods for crystalline forms (polymorphs and pseudopolymorphs) of an antiviral compound valacyclovir hydrochloride (title, [002] on page 1, [0061] and [ 0067] on page 4, Example 1-35) and analysis methods with X-ray diffraction and Differential scanning calorimetry (DSC) ([0015] on page 2). It is well known that most active pharmaceutical compounds and their salts are purified and isolated by crystallization from an appropriate solvent and it is routine for the skilled artisan in the art to explore different crystalline polymorphs of compounds for purpose of stability, solubility and bioavailability etc. With reasonable expectation of obtaining crystalline polymorphs for Kim’s claimed compound (8-bromo-2-(1-methylpiperidin-4-ylamino)-4-(4- phenoxyphenylamino) pyrido[4,3-d]pyrimidin-5(6H)-one hydrochloride, it would have been obvious to one of the ordinary skill in the art before the time of invention to explore crystallization conditions with the process/methods taught by Wizel et al. and general knowledge of crystallization to arrive at the instant  claim 1 and 3. 
Regarding the peaks of X-ray diffraction spectrum in claim 1 and 3 and thermal range of differential scanning calorimetry in claim 2 and 4, they are the properties of the crystalline form once the crystal form is obtained and could be easily measured by a person skilled in the art through normal measurement methods taught by Wizel et al.  
The instant application shares at least one common inventor and applicant with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference US patent No. 8,877,763 render the instant claims1-4 prima facie obvious. 

Conclusion
No claim is allowed. Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIYUAN MOU whose telephone number is (571)270-1791. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU-CHENG WINSTON SHEN can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 1628 

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628